DISMISS and Opinion Filed April 21, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00358-CV

  IN RE K&L AUTO CRUSHERS, LLC AND THOMAS GOTHARD, JR.,
                         Relators

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-07502

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Nowell
      Before the Court is relators’ April 20, 2022 motion to dismiss this original

proceeding. In their motion, relators inform the Court that the trial court has granted

the relief they seek in their petition for writ of mandamus. Accordingly, we grant

relators’ motion and dismiss this original proceeding. Having dismissed this original

proceeding, we also deny relators’ motion for temporary stay as moot.



                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE

220358F.P05